Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 1, 5, 13 – 15, and 20 have been amended.
Claims 9 – 12, 19 have been as withdrawn.
Claims 3, 4, 6 – 8, 17, 18, 21, 22, 24, and 25 have been cancelled.
Claims 26 – 28 have been added.
Response to Amendment
The reply filed on October 18, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): The applicant has failed to specifically point out the specific distinctions believed to render the claims patentable. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not constitute as a fully responsive reply. The applicant has failed to specifically point out the specific distinctions between the claimed invention and the recited prior art, in this case:
Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (US PGPub 2011/0022483 A1) Hammad (US PGPub 2011/0022483 A1) in view of Jason T. Newsom (Types of scales & levels of measurement), hereinafter referred to as Newsom, in view of Cowan (US PGPub 2016/0140561 A1)
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (US PGPub 2011/0022483 A1) Hammad (US PGPub 2011/0022483 A1) in view of Jason T. Newsom (Types of scales & levels of measurement), hereinafter referred to as Newsom, in view of Cowan (US PGPub 2016/0140561 A1) in view of Nandy (US PGPub 2008/0109392 A1)
Claims 15, 16, and 20 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (US PGPub 2011/0022483 A1) in view of Jason T. Newsom (Types of scales & levels of measurement), hereinafter referred to as Newsom,
therefore the response has been deemed to be non-responsive.  That is to say, the applicant's arguments are directed towards a new invention (see below) resulting in not addressing the rejection that was provided for the invention that was originally presented and, therefore, is considered to be non-responsive.  See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
§1.111 Reply by applicant or patent owner to a non-final Office action.
(b)	In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific 
Election/Restriction
Newly presented claims 1, 2, 5, 13 – 16, 20, 23, and 26 – 28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The Examiner asserts that the invention that was elected without traverse in the response received on October 19, 2020 was directed towards to a method and system determining fraudulent activity using information that a second account listed the object for purchase and that the first account purchased the object.  However, the instant claims are directed towards the non-elected species as recited in non-elected claim 12, which belongs to species 5 in the Office Action mailed on August 17, 2020, which is directed towards the first account purchasing the object and the second account purchasing the object and using this information to identify fraudulent activity.  As can be seen in the response received on October 18, 2021, claim 1, which was previously generic, is now reciting subject matter from the non-elected species (based at least in part on the purchase event, accessing, using the corresponding to the object, wherein the second fraud score corresponding on the object is determined from a second purchase transaction by a second account different from the first account, and wherein the second purchase transaction comprises purchasing the object of the first purchase transaction, wherein the second fraud score corresponding to the object is based on a third fraud score corresponding to the second account (emphasis added)).  Claim 6, which has been cancelled and corresponded to elected species 2 recited “generating the second fraud score based on the third fraud score in response to the second account being an accounted that listed the object for sale (emphasis added).  The Examiner asserts that the newly submitted claims 1, 2, 5, 13 – 16, 20, 23, and 26 – 28 are not considered to be a more narrow invention of the invention, but directed to a non-elected species.   
Further still, the Examiner asserts that by amending all the claims and having them directed towards a non-elected species, which results in having claims that were not directed towards the previous set of examined claims, the applicant has left no claims that can be examined.  In other words, the applicant has no claims remaining that read on the elected invention, which also results in a non-responsive.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 2, 5, 13 – 16, 20, 23, and 26 – 28 are withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        11/4/2021